Citation Nr: 0330476	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  94-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the vocal 
cord secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	David E. Tobias, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1958 to January 
1960.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for cancer of the larynx and vocal cords.  

In May 2001, the Board denied service connection for cancer 
of the larynx and cancer of the vocal cord as secondary 
exposure to ionizing radiation.  

On April 8, 2003, the Court vacated and remanded the issues 
of entitlement to service connection for cancer of the larynx 
secondary to exposure to ionizing radiation and entitlement 
to service connection for cancer of the vocal cords secondary 
to exposure to ionizing radiation.  


REMAND

At the outset, the Board notes that there has been no VCAA 
letter issued from the RO and the Board has been prohibited 
from curing this defect.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  

The Board observes that in a letter dated January 7, 2000, 
the Army Radiation Standards and Dosimetry Laboratory 
notified the veteran that it was providing a history of his 
exposure to ionizing radiation based on personal information 
he had provided.  The dosimetry records covered the period 
from October 26, 1958, to April 14, 1959, and from May 13, 
1959, to June 12, 1959, during at which time it was estimated 
that the veteran was exposed to 0.000 rem.  

In its April 2002 brief, the Department of Veterans Affairs 
Office of General Counsel indicated that a request should be 
made as to the veteran's possible exposure to ionizing 
radiation for each period not previously covered in the 
dosimetry report provided by the Army Radiation Standards 
Dosimetry Laboratory.  

In its April 2003 order, the Court noted that the records 
revealed that the appellant's claims were within the purview 
of 38 C.F.R. § 3.311 because (1) the appellant's cancer of 
the vocal cords and larynx is a radiogenic disease that first 
manifested after his discharge from service and did not 
manifest within any applicable presumptive period in 
38 C.F.R. § 3.307 and 3.309, and (2) that the appellant 
contended his cancer resulted from radiation exposure in 
service.  The Court found that he VA erred in utilizing a 
radiation dose estimate that covered only a portion of the 
veteran's service to adjudicate his service connection 
claims.  The Court concluded that he the Board failed to 
ensure compliance with 38 C.F.R. § 3.311.

Accordingly, this matter is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000 is completed.  A separate VCAA 
letter must be issued.  

2.  The RO should obtain a radiation dose 
estimate from the VA Under Secretary for 
Health/Army Radiation Standards Dosimetry 
Laboratory for the veteran's entire 
period of service, with specific emphasis 
being placed upon the periods not covered 
in the January 2000 letter from the Army 
Radiation Standards and Dosimetry 
Laboratory.

3.  After all appropriate evidentiary 
development has been completed, including 
full compliance with the provisions of 
38 C.F.R. § 3.311, the RO should review 
all relevant evidence and readjudicate 
the claims of entitlement to service 
connection for cancer of the larynx 
secondary to exposure to ionizing 
radiation and entitlement to service 
connection for cancer of the vocal cord 
secondary to exposure to ionizing 
radiation.  

4.  The AOJ shall comply with the order 
of the Court.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to final outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




